Case 1:18-cv-10738-RWZ Document 82 Filed 01/06/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 18-CV-10738-RWZ

AP MA FUNDING LLC
Vv.
133 SALEM STREET, LLC and
REVERE HEALTH CENTER, LLC
ORDER
January 6, 2021

ZOBEL, S.D.J.

This case pertains to a skilled nursing facility that has been in receivership since
June 27, 2018 and in which the court had issued an order approving the sale of assets
and disposition of proceeds, Docket # 68. Interested party Brach family moved to clarify
the order regarding the priority of three loans: 1) a 2015 note and mortgage on the
property by plaintiff, AP MA Funding, LLC; 2) a series of loans totaling $916,123.95
made in 2018 by the Brach family; and 3) a loan by AP MA Funding in 2019. Docket #
73. The court found that the Brach family loans were supposed to take priority over the
2015 mortgage, but this was not reflected in the sale order. Docket # 78. Parties then

submitted revisions to the sale order. Dockets ## 79, 80.

Neither parties’ suggestions correctly addressed the appropriate priority of the
interests and fees associated with the various loans. The court, therefore, drafted the

attached order, which reflects its intended ranking:
Case 1:18-cv-10738-RWZ Document 82 Filed 01/06/21 Page 2 of 2

1) Any loans and advances made after the Brach family’s 2018 loans (the last dated
November 16, 2018), as well as accompanying fees and interests (Waterfall # 2
and 3);

2) The Brach family’s 2018 loans totaling $916,123.95 (Waterfall # 5);

3) Any loans and advances, including the 2015 mortgage, made before the Brach
family’s 2018 loans, as well as accompanying fees and interests (Waterfall # 6

and 8).

Counsel are requested to review the proposed order and submit any objections or

suggested amendments by January 28, 2021.

January 6, 2021 i, Zod

DATE C)\ RYAW. ZOBEL
UNITED STATES DISTRICT JUDGE
